Almand, Chief Justice.
Charles Hulette, in his petition for the writ of habeas corpus, alleged that he was being illegally held by the Sheriff of Fulton County and another under a sentence of 12 months imposed by the City Court of Atlanta for the offense of driving with a license in revocation. He alleged that the sentence was illegal because on his trial he had no attorney to represent him, he was not informed by the court of his right to counsel, and he entered a plea of guilty under misapprehension of the law and the consequences of his plea.
In its order denying the writ, after a hearing, the court recited that the petitioner testified that he was not informed as to his right to counsel, and that he was 39 years old and employed as a meat cutter. The City Court judge testified as follows: that when Mr. Hulette’s case was called he appeared before him; that he informed Mr. Hulette of all of his constitutional rights, as he did every other defendant who appeared before him; that immediately prior to his trial he informed the petitioner of his right to an attorney, of his right to trial by jury, and that if he was not financially able to employ counsel the court would appoint counsel to represent him; and that he informed the petitioner that the case would be continued if he desired to have counsel to represent him. The judge also stated that he made an examination of the defendant to determine whether or not he was competent to enter a plea of guilty and that he asked him several different questions, upon which he found that the petitioner was competent to enter a plea of guilty, and *808that he did accept the petitioner’s plea of guilty and sentenced him to serve 12 months in jail based on his action in this case, together with his bad traffic record, which was before him at the time the sentence was imposed.
Submitted February 15, 1972
Decided March 9, 1972.
Miles B. Sams, for appellant.
The trial court did not err in denying the writ.

Judgment affirmed.


All the Justices concur.